People v Laramore (2020 NY Slip Op 05599)





People v Laramore


2020 NY Slip Op 05599


Decided on October 08, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 08, 2020

Before: Manzanet-Daniels, J.P., Gische, Gesmer, Singh, JJ. 


Ind No. 3196/09 Appeal No. 11978 Case No. 2019-4227 

[*1]The People of the State of New York, Respondent,
vMark Laramore, Defendant-Appellant.


Stephen Chu, Interim Attorney-in-Charge, Office of the Appellate Defender, New York (Victorien Wu of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Ryan J. Foley of counsel), for respondent.

Judgment of resentence, Supreme Court, Bronx County (Steven Lloyd Barrett, J.), rendered March 15, 2019, resentencing defendant to a prison term of 23 years, unanimously affirmed.
Although defendant was 17 years old when he committed this crime and it was his first offense, we find that the resentencing court providently exercised its discretion in declining to adjudicate defendant a youthful offender and in re-imposing the negotiated sentence. The nature of defendant's actions in shooting and killing the unarmed victim, who had been asleep on a bus stop bench, without provocation and firing five gunshots after his codefendant fired one shot, render youthful offender treatment inappropriate here.
We perceive no basis for reducing the sentence. 
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 8, 2020